Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It appears that the specification does not provide sufficient details of structure of  “a calculate unit”  for calculating a total number of cells of the fuel cell stack as recited in claims 1 and 19.  Furthermore, it is unclear what has to be measured or detected in order to calculate a total number of cells of the fuel cell stack”. Therefore, the scope of the invention is  not indefinite and unclear.
 	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how “a calculation unit”  and “an analog digital converter (ADC)” are interconnected and associated with each other?
In claim 2, it is unclear how “a resistor array unit” and “a switch array unit” are interconnected and associated with “a calculation unit” and “a control unit” as recited in claim 1?
Furthermore, it is unclear what  “stages of the fuel cell stack” are and how “stages of the fuel cell stack” are  defined?  
	In claim 4, “the total number of resistors of the resistor array unit” has not been recited previously, therefore this term is indefinite. 
	In claim 6, it is unclear how “a first stage” ,” a second stage”, and “a positive voltage stage” are defined. Therefore the limitation of” wherein a first stage is connected to a positive voltage stage of the fuel cell stack and a second stage is connected to a stage of each corresponding resistor of the resistor array unit”  is unclear.
	In claim 7, it is unclear  how “both stages of each corresponding resistor of the resistor array unit”  are defined. Therefore, the limitation of “connected to both stages of each corresponding resistor of the resistor array unit in parallel, and in the plurality of switches, both-end switches are connected to both stages of the fuel cell stack, respectively” is unclear.
	In claim 8, it is unclear how “at least one resistor voltage of the resistor array unit” is interrelated and associated with a total number of cells of the fuel cell stack”?
In claim 19, it is unclear what “stages of the fuel cell stack” are  and  how “stages of the fuel cell stack” are defined?
 The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3  are rejected under 35 U.S.C. 103 as being unpatentable over Yugou (PG-Pub#2009/0295329).
As to claim 1, Yugou discloses  a system for sensing a fuel cell of a vehicle, the system comprising: a voltage dividing circuit (14) for provide a fraction of the voltage of each voltage detecting point (23) ,  an analog digital converter (A/D “11”) configured to receive a voltage of a fuel cell stack (1A) ; and a control unit (13) configured to acquire a voltage per unit cell (2) of the fuel cell stack (1A) based on output values of the ADC (11) and the voltage dividing circuit (14). Yugou does not mention about a calculation unit configured to calculate a total number of cells of the fuel cell stack. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the voltage dividing circuit (14) serves as “a calculation unit since it provides a fraction of the voltage of each voltage detecting point (23) in each cell (2) of the fuel cell stack (1A) and the total number of  these voltage  is corresponding to the number of cells of the fuel cell stack.
	As to claim 3, wherein the calculation unit (14)  is configured to: receive a voltage from a channel  (23) connected to the unit cell (2) of the fuel cell stack (1A) or connected to a multi-cell in which at least two cells are connected in series; and calculate the total number of cells of the fuel cell stack by using the received voltage.
9.	Regarding the rejections under 35 USC 112,(a),and 112 (b),  Applicant relies  that the paragraph 0061 describes the calculation unit (121) may receive a voltage through a channel connected to the unit cell or multiple cells of the fuel cell stack  (110) and the calculation unit may further includes a register allocated for each channel   which applicant relies  are not recited in the rejected claim(s). It appears that the specification still does not provide sufficient  structure of “a calculation unit”  and sufficient details  showing how the total number of the cells of the fuel cell stack are calculated.  
Furthermore, Applicant’s remark are more in details of the specification than the claim language. The interconnections of the ADC and the calculation unit  as recited in claim 1, the interconnection of “a resistor array unit” and “a switch array unit “ as recited in claim 2, the interconnection of at least one resistor voltage of the resistor array unit” and “a total number of cell” as recited in claim 8 have not been recited in the instant claims 1-2 and 8. Fuarthermore, other issues mentioned in claims 4,6-7 and 19 have not been resolved since the claim language in these claims have not defined those terms.    
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Regarding the rejections under 35 USC 103, Applicant argued that The resistor voltage dividing circuit 14 divides the voltage of the voltage detecting point 23 at a certain voltage dividing ratio to provide a fraction of the voltage and  to reduce the power supply voltage being input into the multiplexer. There is nothing to suggest that this circuit would be used by a person with ordinary skill in the art to calculate the number of cells of the fuel cell stack. Even assuming arguendo that data obtained in Yugou can be used to determine total number of cells, that at best suggests that the prior art could be configured to perform the claimed function.
It appears that Applicant argument is not persuasive because the limitation of the calculation unit as recited in claim 1 is a broad limitation and Applicant’s argument is more specific. Therefore the rjections of claims 1 and 3 under 35 USC. 103 is still valid.
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Fifield et al (Pat# 10,983,172) disclose  Systems And Methods For Software-configurable Battery Monitoring System
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867